Judgment unanimously reversed on the law without costs, and petition granted in accordance with memorandum. Memorandum: The organizational meeting of the Cayuga County Conservative Committee held on September 18, 1986 was a nullity. The "credentials committee”, comprised of two persons who were not residents of Cayuga County and who were not members of the committee (Election Law § 2-104), had no authority to participate in the proceedings. Its rulings therefore are vacated and a new meeting must be held. Additionally, petitioners John and Eleanor Gosline were nominated by the committee to fill vacancies, their nominations were not challenged prior to the primary election (Election Law § 16-102) and they were certified as committee persons by the Cayuga County Board of Elections. Inasmuch as they were elected without challenge, their eligibility is beyond attack (see, Matter of Lichtman v Board of Elections, 27 NY2d 62). (Appeal from order of Supreme Court, Cayuga County, Corning, J. — Election Law.) Present — Callahan, J. P., Denman, Balio, Lawton and Davis, JJ. (Order entered Feb. 16, 1987.)